Case 1:20-cv-00004-JTN-RSK ECF No. 12, PagelD.81 Filed 06/23/20 Page 1 of 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

REPORT FOLLOWING
VOLUNTARY FACILITATIVE MEDIATION SESSION
Case Number Case Caption Date of Session
1:20-cv-4 ROGERS v FIFTH THIRD BANK NA 06/23/2020
PARTIES Attendees
Name On Behalf Of
Phillip Rogers Plaintiff
Ellen Maniaci Defendant
COUNSEL
Name On Behalf Of
Phillip Rogers Plaintiff
J. Travis Mihelick Defendant
Result: [¥] Case settled in full - Final paperwork will be filed by:
[_] Mediation continuing - Date of Next Session Parties to file stipulated
[] Not settled - Mediation Completed Order of Dismissal with

prejudice-without costs

Dated: June 23, 2020 Craig R. Noland

Craig R. Noland
Mediator

 
